RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in thisRegistrationStatement of Wave Uranium Holding on Amendment No. 2 to FormS-1,of myreportdated October 25, 2008 ontheconsolidated financial statements of Wave Uranium Holding as of July 31, 2008 and 2007, and for the years ended July 31, 2008 and 2007, and for the period from May 30, 2006 (inception) through July 31, In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora,
